Citation Nr: 1139364	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  09-37 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Dale L. Buchanan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active military service from July 1967 to July 1970, November 1970 to June 1974, October 1979 to August 1980, August 1980 to March 1981, and April 1986 to September 1986.  The Veteran served in the Republic of Vietnam from July 1969 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board notes that the July 2008 rating decision also denied service connection for bilateral hearing loss and tinnitus, which the Veteran submitted a notice of disagreement.  These issues were also addressed in the September 2009 statement of the case.  However, in the Veteran's September 2009 substantive appeal, she limited her appeal to the issue of service connection for PTSD.  Thus, the issues of service connection for bilateral hearing loss and tinnitus were not perfected for appeal and are not before the Board.  

Regarding the characterization of the Veteran's claim currently on appeal, the Veteran originally applied for service connection for PTSD in her July 2007 claim. The Board notes that VA medical records show that the Veteran has been diagnosed with anxiety disorder and major depressive disorder, in addition to PTSD.  The VA examiner who performed a psychiatric examination in December 2010 diagnosed the Veteran with anxiety disorder, not otherwise specified.  The Board is aware that different examiners will sometimes use different language when describing a particular disorder.  38 C.F.R. § 4.2 (2011). Therefore, to afford the Veteran the fullest consideration of her claim, the Board has characterized the Veteran's current claim as one for an acquired psychiatric disorder to broadly encompass all manifestations of the Veteran's psychiatric disorder evident in the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the Veteran's claim for service connection for an acquired psychiatric disorder, the Board finds that additional development of the evidence is required.

In this regard, the Board notes that, during the pendency of the Veteran's appeal, the regulations governing service connection for PTSD claims have been amended.  To establish service connection for PTSD, there needed to be medical evidence diagnosing the disorder in accordance with VA regulation (i.e. DSM-IV), credible supporting evidence that the claimed in-service stressor actually occurred, and medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  Under the new regulations, if a Veteran's claimed stressor relates to a fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary.  This lay evidence is sufficient only if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's active military service, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor.  75 Fed. Reg. 41 ,092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3) (2010)).  See also VBA Training Letter No. 10-05 (July 16, 2010).  In this case, the Veteran has been asked to provide an account of her in-service stressors, but has not responded.  Nevertheless, given the change in regulations governing entitlement to service connection for PTSD, the Board finds that she should be provided with notice of what information and evidence is necessary to substantiate a claim for PTSD under the new regulations and that this notice should include another request for her to provide an account of her in-service stressors. 

The Veteran contends that she has an acquired psychiatric disorder related to service, to include as a result of a sexual assault and from being subject to mortar rounds, both, while in Vietnam. 

Service records associated with the claims file reflect that the Veteran served in Vietnam from July 1969 to July 1970, and that during this time she was assigned to the 4th PSYOP Group in Saigon.  Her DD Form 214 indicates that her military occupational specialty was that of a clerk typist.  

In a June 1970 and November 1970 self-report of medical history, the Veteran denied any nervous trouble.  Then, in an April 1974 self-report of medical history, at the time of the Veteran's separation from her second period of active military service, she indicated that she has or had nervous trouble.   

A May 2001 VA medical record reflects that the Veteran denied sexual assault and rape.  She was seeking medication for anxiety and depression.  The impression was major depressive disorder (MDD), positive.  A July 2001 VA psychiatry record reflects that the Veteran stated during her military career she toured in Vietnam and that she was in hotels in Saigon when rounds were fired into the hotel.  She denied fearing for her life and denied flashbacks.  The Veteran reported that she was involved in combat.  The impression was that it was unclear if her current depressed mood was primarily related to her alcohol and marijuana use.  She was assessed with alcohol and marijuana dependence, substance induced mood disorder, nicotine dependence in full sustained remission, and rule out MDD.   

In an August 2001 VA outpatient psychiatric evaluation, the Veteran complained of depressed mood, poor sleep patterns, diminished interest in activities, pleasure, and energy, poor concentration, and feelings of guilt, and that these symptoms have been present since leaving Vietnam.  She stated she was on administrative duty in Vietnam and claims to have been witness to violence and death that horrified her.  The assessment was alcohol dependence and cannabis abuse.  In a July 2002 VA psychiatry record, the Veteran stated that she has felt depressed for many years since Vietnam and reported decreased sleep since she came back from Vietnam.  The Veteran denied history of sexual assault.  A November 2004 VA psychiatry record reflects that the Veteran provided a handwritten list of a multiple number of stressors, none of which included her military experience.  The Veteran stated that she did not see combat, but was involved in a command military touring show (CMTS), which toured Vietnam (in places deemed "too dangerous" for USO shows to travel.  She reported staying in a hotel when an explosive device was detonated outside; in the aftermath, she saw blood and dead bodies.  The assessment was anxiety disorder, not otherwise specified (NOS), depressive disorder, NOS, alcohol dependence in early full remission, and rule out PTSD.  

From April 2007 to October 2009, the Veteran received ongoing VA psychiatric treatment.  In May 2007 immediately after undergoing a VA gynecology evaluation, a nurse brought the Veteran over for psychiatric evaluation because the Veteran was upset and crying.  The Veteran reported she was crying because of the pain that reminded her of the pain she experienced with intercourse in the past.  She was assessed with bereavement, MDD, recurrent, anxiety disorder, NOS, alcohol dependence in sustained full remission, and history of PTSD.  VA psychology records from April 2009 reflect that the Veteran stated that she wanted to work on her military sexual trauma (rape in Vietnam).  In addition, she indicated that memories and PTSD symptoms were triggered following a gynecological examination, in which the male gynecologist was physically rough with her and interpersonally crude.  She reviewed the circumstance of her sexual trauma in Vietnam in which she asserted she was living in a hotel in Saigon, one of twelve women with 600 male military.  One night an unknown soldier pushed her into a hotel room and raped her.  She stated that he threatened to kill her if she reported this to anyone.  She believed him and did not tell anyone, nor did she seek medical attention.  

In an October 2009 psychiatry record, a VA psychiatrist (M.D), stated that she discussed with the Veteran her stressor letter that describes in detail her sexual assault in the military, her encounters with being fired upon, and her isolation as a female in the military and the fear that goes along with that.  Due to her trauma, the Veteran has been on multiple medications.  The VA psychiatrist  opined that the Veteran was totally and permanently disabled as a result of her PTSD secondary to military service.  

In a March 2009 letter, R.D.H. stated that while doing research for a documentary about the CMTS, he found the Veteran.  He stated that she was cast in a production as an entertainer during her tour in Vietnam and that this unit was a group of regular Army enlisted personnel that were assigned to the 1st Log Command administered by the Army Special Service in Vietnam.  He furthered that these units often performed in remote combat areas.  He indicated that he interviewed other performers from the Veteran's unit who were very pleased with her performances.  The Veteran was the only female Army personnel assigned to the unit and often saw combat in many areas.  The Veteran told him that Vietnam has had a negative effect on her life since her homecoming.  He stated that he understood the Veteran's situation as he also toured with the CMTS in 1969 to 1970.  

The Veteran underwent a December 2010 VA PTSD examination, in which the examiner noted a thorough review of the claims file.  The Veteran stated that while posted in Vietnam, a satchel charge was detonated in her building.  She was the only female in her unit in Vietnam.  She furthered that she was sexually assaulted in Vietnam while in a hotel.  He noted that service medical records reflected that the Veteran had an abortion in January 1972.  He referred to information in the April 1974 self-report of medical history, but failed to consider that the Veteran indicated she had nervous trouble.  The VA psychiatrist stated that the Veteran "leaves out much information that would be possibly detrimental to her case, yet recalls many features that can be easily verified."  She reported her stressor as sexual assault in her hotel room during her service in Vietnam, which she never disclosed the incident until July 2008.  The VA examiner performed psychological testing, and commented that the scores were particularly high for a Veteran not involved in combat.  The Veteran also stated she had seen the aftermath of a "satchel charge" being tossed into the hotel include the body of a person she thought was a Viet Conge, but denied this as a current re-experienced stressor.  The diagnosis was that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  She was diagnosed with Anxiety, NOS, alcohol and cannabis dependence reportedly in full sustained remission, and borderline traits.  The VA psychiatrist concluded that the Veteran has a history of seemingly confabulating evidence in seeking, first service connection in accusing a VA doctor of perpetrating sexual abuse against her, then reporting the rape in Saigon four weeks after being requested for additional information about the allegation of sexual.  He found that she has escalated her presentation into shots being fired into her room, incoming mortar rounds, and a satchel charge being thrown into her hotel and recalling being in fear for her life.  The examiner stated that he found this evolution in a higher presentation to not be believable, but an evolving presentation in seeking compensation.

In this case, the Board finds that while it appears that the December 2010 VA examiner performed a thorough review of the claims file, it appears that he has not given fair consideration to records of medical treatment years before the Veteran submitted her claim for service connection.  In this regard, in August 2001 and July 2002 VA medical records, the Veteran clearly complained of experience psychiatric symptoms since coming back from Vietnam.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Furthermore, the Board notes that the Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed Cir 2006).  Thus, in light of the above evidence, the Veteran's statements in August 2001 and July 2002 VA medical records indicating that she has experienced psychiatric symptoms since returning from Vietnam, and the two medical opinions of record, the Board finds that an additional VA psychiatric examination is necessary to reconcile the conflicting medical opinions from October 2009 and December 2010, and to address whether any diagnosed acquired psychiatric disorder is related to military service. 

Prior to arranging for the Veteran to undergo further examination, the RO/AMC should obtain and associate with the claims file all outstanding VA records.  The claims file currently includes outpatient treatment records from the Tampa VA medical center (VAMC), dated from May 2001 to July 2007 and from the Mountain Home VAMC, dated from September 2007 to October 2009.  VA's duty to assist includes obtaining records of all relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3) (2010).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Hence, the RO must obtain all outstanding medical records from the Tampa VAMC, prior to May 2001 and after July 2007, and from the Mountain Home VAMC from October 2009 to the present. 

Lastly, the Board notes that during the December 2010 VA examination, the Veteran stated that she retired in October 2009 due to physical and psychiatric problems.  Then in the April 2011 Board hearing, the Veteran indicated that she has been receiving disability benefits from the Social Security Administration since 2009.  The Board notes that once VA is put on notice that the Veteran is in receipt of Social Security Administration benefits, VA has a duty to obtain the records associated with that decision.  Murincsak v. Derwinski, 2 Vet. App. 363   (1992).  The Board is aware that it need not obtain Social Security Administration  records if there is no reasonable possibility that such are relevant to the Veteran's claim for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records).  However, in this case, it appears that the Veteran receives disability payments based, at least in part, upon a psychiatric disability.  Consequently, these records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA any medical records associated with the Veteran's claim for disability benefits.  Request copies of the disability determination and all medical records considered.  If these records are unavailable, do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required and must be associated with the claims file

2.  Ask the Veteran to identify all health care providers that have treated her for acquired psychiatric disorders, and attempt to obtain records from each health care provider that she identifies who might have available records of such treatment, if not already in the claims file. 

Regardless of the Veteran's response, obtain all relevant VA medical treatment records from the Tampa VAMC, prior to May 2001 and after July 2007, and from the Mountain Home VAMC from October 2009 to the present.  If these records are unavailable, do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required and must be associated with the claims file. 

3.  The AOJ must send the Veteran a corrective notice that informs her of the information and evidence necessary to sustain a claim for service connection for PTSD, under the new regulations, 38 C.F.R. § 3.304(f)(3) (2011).  This notice should also request that the Veteran provide stressor statements describing the in-service incidents related to her stressors.  The claims file must include documentation that the AOJ has complied with VA's duties to notify and assist a claimant. 

4.  If the Veteran's stressor statements do not fall under the new criteria, the AOJ should attempt to confirm her stressors, if they are specific enough.  If the claimed stressors are related to a fear of hostile military or terrorist activity, the AOJ should confirm that they are consistent with the places, types, and circumstances of the Veteran's active military service.  In doing so, the Board notes that the Veteran's service personnel records show that she served in Saigon with the 4th PSYOP Group from August 1969 to June 1970.  In addition, in a March 2009 letter from R.D.H, he states that the Veteran was cast with a unit with the Command Military Touring Shows (CMTS), assigned to the 1st Log Command administered by the Army Special Service in Saigon, where performances were often in remote combat areas.  Such information should be sufficient to submit to the Joint Services Records Research Center (JSRRC). 

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file. 

5.  After completing of the above, arrange for the Veteran to undergo a new VA psychiatric examination, by an appropriate specialist who has not previously examined her, to determine the nature and etiology of any diagnosed acquired psychiatric disorder.

The psychiatric examiner should take a complete history from the Veteran and review the entire claims file, and render an opinion as to (1) the appropriate diagnoses for the Veteran's psychiatric disorders, (2) if the Veteran has a diagnosis of PTSD which meets the DSM-IV criteria, and her stressor has been verified, whether it is at least as likely as not (50 percent or more probability) that the Veteran has PTSD that is related to her in-service stressor, (3) for diagnoses other than PTSD, whether it is at least as likely as not (50 percent or more probability) that the Veteran's diagnosed psychiatric disorders began during active service or are etiologically related to any of the Veteran's periods of active duty.

The examiner is requested to comment on the findings in the March 2009 letter from R.D.H and VA medical records associating the Veteran's diagnosed psychiatric disorders to service.  In addition, the examiner should reconcile his or her findings with opinions already of record, to include that from an October 2009 VA psychiatrist and the December 2010 VA examiner. 

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached. 

6.  After completion of the above, and any additional notice or development deemed necessary, readjudicate the claim for service connection for an acquired psychiatric disorder, to include PTSD.  If this claim is not granted to the Veteran's satisfaction, send the Veteran and her attorney a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

No action by the Veteran is required until she receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. 
§ 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



